Appellant has attached to his motion for rehearing affidavits to the effect that some of the jurors were members of the Alpine Post of the American Legion, and that other jurors *Page 657 
had relatives who were members thereof. It is desired that such affidavits be considered in connection with certain alleged harmful argument of the special prosecutor reverted to in our opinion. We are precluded from consideration of ex parte
affidavits filed originally in this court, but are confined to reviewing questions which are raised in the lower tribunal, and properly brought forward in the record. Only by observing this rule can we perform the functions of an appellate court. All other matters urged in the motion received our most careful attention upon original consideration by reason of the severe penalty inflicted. We are confirmed in our opinion that nothing in the record will justify us in disturbing the judgment.
The motion for rehearing is overruled.